BY THE COMMISSION.
On December 21, 1953, the commission by its duly designated examiner, J. J. Daniel, held a public hearing on this application in the commission’s hearing room at 2255 Oak St. in Jacksonville. No protestants appeared.
*192By this proceeding Alfred E. Dreher, d/b/a Florida Mobile Home Transport, 5001 Phillips Highway, Jacksonville, seeks a certificate of public convenience and necessity to operate an auto transportation company as a limited common carrier of housetrailers by tow-away method using power units furnished by and under the control of the applicant, between all points in the state of Florida, in a call and demand service.
From the evidence adduced at the hearing it appears that there are in excess of 900 trailer home parks located at various points and places in the state each of which has a capacity to accommodate anywhere from 25 to 919 mobile housetrailers. The establishment of trailer home parks accommodating mobile housetrailers in this state has had a significant and phenomenal growth within the last few years. Together with this growth has arisen an accompanying demand by owners of housetrailers for services to move their housetrailers from one trailer park to another. Applicant proposes a call and demand service to answer this demand for transporting mobile housetrailers from one trailer home park to another in this state. Applicant proposes to render this call and demand service from five proposed terminals in the state, to-wit— Jacksonville, Orlando, Tampa, Miami and Panama City.
Applicant produced, among other witnesses, several persons from various sections of the state who own trailer home parks. Each of these witnesses testified as to the demand for this particular type of service and consequent need and necessity for this operation. These witnesses also testified to the ability of the applicant to render the proposed service. It appears from the evidence •adduced that no similar service is now being rendered in this state.
Applicant is well qualified financially and otherwise to conduct the operation and render such service as may be required by the public.
After due consideration of the testimony and evidence adduced in this cause, the commission finds that public convenience and necessity require the granting of this application.
It is therefore ordered that certificate of public convenience and necessity no. 474 be and it is hereby issued to Alfred E. Dreher, d/b/a Florida Mobile Home Transport, authorizing the operation of an auto transportation company as a limited carrier of house-trailers by the tow-away method using power units owned by and under applicant’s control between all points in the state of Florida, in a call and demand service, using terminals located at Jacksonville, Orlando, Tampa, Miami and Panama City.